Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of September
21, 2015 by and between FactSet Research Systems Inc. (the “Borrower”) and Bank
of America, N.A. (the “Lender”), with respect to a certain Credit Agreement,
dated as of February 6, 2015, by and between the Borrower and the Lender, as
amended by that certain First Amendment to Credit Agreement dated as of May 27,
2015 (as amended, modified and supplemented from time to time, the “Credit
Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested, and the Lender has agreed, to increase the
Commitment and to amend certain provisions of the Credit Agreement as further
described herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.     Definitions. Capitalized terms used herein without definition that are
defined in the Credit Agreement shall have the same meanings herein as therein.

 

§2.     Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that all of the representations and warranties made by
the Borrower in the Credit Agreement or any other Loan Document are true in all
material respects (without duplication of any materiality standard set forth in
any such representation or warranty) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty) as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, of the Credit
Agreement.

 

§3.     Conditions Precedent. The effectiveness of the amendments set forth in
§4 hereof shall be subject to the satisfaction, on or before December 31, 2015,
of each of the following conditions precedent:

 

(a)     Representations and Warranties. All of the representations and
warranties made by the Borrower herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof except as provided in §2
hereof.

 

(b)     No Event of Default. There shall exist no Default or Event of Default.

 

(c)     Corporate Action. All requisite corporate action necessary for the valid
execution, delivery and performance by the Borrower of this Agreement and the
Portware Acquisition shall have been duly and effectively taken and certified
copies thereof provided to the Lender.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     Portware Acquisition. The Portware Acquisition shall have been
consummated (subject, however, to the payment of any portion of the purchase
price from the proceeds of Loans requested by the Borrower for such purpose) in
accordance with the terms thereof, without waiver or amendment thereof or any
consent thereunder that would be adverse to the Lender, and in compliance with
all applicable requirements of Law.

 

(e)     Certificate. The Lender shall have received a certificate signed by a
Responsible Officer of the Borrower, together with the certified copy of the
Portware Acquisition Agreement (including any amendments or waivers thereto)
referred to therein, the Lender’s receipt of which shall, among other things,
satisfy the notices required under clause (b) of the definition of Permitted
Acquisition and Section 6.02(g) of the Credit Agreement with respect to the
Portware Acquisition.

 

(f)     Legal Opinion. The Lender shall have received a favorable opinion of
Robinson & Cole LLP, counsel to the Borrower, as to matters concerning the
Borrower and this Agreement as the Lender may reasonably request.

 

(g)     Legal Fees. The Borrower shall have paid all have paid all fees, charges
and disbursements of counsel to the Lender (directly to such counsel if
requested by the Lender) in connection with the transactions contemplated hereby
to the extent invoiced on or prior to the Portware Acquisition Date.

 

(h)     Good Standing and Qualifications. The Lender shall have received
evidence that the Borrower is duly organized and validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(i)     Delivery of this Agreement. The Borrower and the Lender shall have
executed and delivered this Agreement.

 

§4.     Amendments to the Credit Agreement. Effective as of the Portware
Acquisition Date (as defined below), the Credit Agreement is hereby amended as
follows:

 

(a)     Amendments to Section 1.01 of the Credit Agreement. The following
definitions appearing in Section 1.01 of Credit Agreement are each hereby
amended and restated in their entirety to read as follows:

 

“Applicable Rate” means, with respect to (a) Base Rate Loans, 0.00%, (b)
Eurodollar Rate Loans and LIBOR Daily Rate Loans, 0.75%, and (c) the commitment
fee payable pursuant to Section 2.07(a), 0.10%.

 

“Commitment” means the Lender’s obligation to make Loans to the Borrower
pursuant to Section 2.01. From the Closing Date up to but not including the
Portware Acquisition Date, the Commitment shall be $35,000,000. On and after the
Portware Acquisition Date, the Commitment shall be $300,000,000.

 

 
2

--------------------------------------------------------------------------------

 

 

“Maturity Date” means September 21, 2018; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

(b)     Amendments to Section 1.01 of the Credit Agreement. The following new
definitions are hereby added to Section 1.01 of the Credit Agreement in their
proper alphabetical order to read as follows:

 

“Portware Acquisition” means the acquisition by the Borrower of all of the
Equity Interests of PORTWARE, LLC pursuant to the terms of the Portware
Acquisition Agreement.

 

“Portware Acquisition Agreement” means that certain Securities Purchase
Agreement by and among the Borrower, Long Ridge Equity Partners I, LP, Long
Ridge Offshore Subsidiary Holdings, LLC, Portware Investors Parallel Holdings
LLC, PORTWARE, LLC, Long Ridge Portware Holdings, Inc. and the Individual
Sellers (as defined therein), dated as of September 21, 2015, a copy of which
has been provided to the Lender.

 

“Portware Acquisition Date” means the date on which the Borrower shall have
consummated the Portware Acquisition in accordance with the terms of the
Portware Acquisition Agreement.

 

(c)     Amendment to Section 2.11(a) of the Credit Agreement. Section 2.11(a) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(a)     Request for Increase. Provided there exists no Default, the Borrower may
from time to time request an increase in the Commitment by an amount (for all
such requests) not exceeding an amount equal to the result of (i) $100,000,000
minus (ii) the aggregate amount of Indebtedness incurred pursuant to Section
7.03(f); provided that any such request for an increase shall be in a minimum
amount of $25,000,000.

 

(d)     Amendment to Section 7.03(d) of the Credit Agreement. Section 7.03(d) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(d)     obligations (contingent or otherwise) of the Borrower or any Subsidiary
party to the Subsidiary Guaranty existing or arising under any Swap Contract,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”;

 

(e)     Amendment to Section 7.03(f) of the Credit Agreement. Section 7.03(f) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(f)     unsecured Indebtedness of the Borrower or any Subsidiary party to the
Subsidiary Guaranty at any time outstanding in an aggregate principal amount not
to exceed an amount equal to the result of (i) $100,000,000 minus (ii) the
aggregate amount of Indebtedness incurred pursuant to Section 2.11(a); and

 

 
3

--------------------------------------------------------------------------------

 

 

§5.     Miscellaneous Provisions.

 

(a)     Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Credit Agreement and the
other Loan Documents shall remain the same. The Credit Agreement, as amended
hereby, shall continue in full force and effect, and this Agreement and the
Credit Agreement shall be read and construed as one instrument.

 

(b)     THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(c)     This Agreement may be executed in any number of counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

[Remainder of page intentionally left blank.]

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Second Amendment to
Credit Agreement as of the date first set forth above.

 

 

 

FACTSET RESEARCH SYSTEMS INC.

             

By:

/s/ Maurizio Nicolelli

 

Name:

Maurizio Nicolelli

 

Title:

Senior Vice President, Chief Financial Officer

               

BANK OF AMERICA, N.A.

             

By:

/s/ Ashish Arora

 

Name:

Ashish Arora

 

Title:

Senior Vice President

 

 

 

[Signature Page to FactSet Second Amendment to Credit Agreement]